STANDARD INDUSTRIAL /COMMERCIAL MULTI-TENANT LEASE-GROSS AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION 1. Basic Provisions ("Basic Provisions"). 1.1 Parties: This Lease ("LEASE") dated for reference purpose only, September 22, 2008, is made by and between Martin Investment Company, A California Limited Partnership ("Lessor") and Raptor Networks Technology, Inc. ("Lessee"), (collectively the "Parties," or individually a "Party") 1.2(a) Premises. That certain portion of the Building, including all improvements therein or to be provided by Lessor under the terms of this Lease, commonly known by the street address of 1508 South Grand Avenue located in the City of Santa Ana County of Orange, State of California, with zip code , as outlined on Exhibit A attached hereto ("Premises"). The "Building" is that certain building containing the Premises and generally described as (describe briefly the nature of the Building) an approximately 2,400 sq. ft. industrial unit, part (13.40%) of a larger multi-tenant 18,000 sq. ft. industrial building in addition to Lessee's rights to use and occupy the Premises as hereinafter specified, Lessee shall have non-exclusive rights to the Common Areas (as defined in Paragraph 2.7 below) as hereinafter specified, but shall not have any rights to the roof, exterior walls or utility raceways of the Building to any other buildings in the Industrial Center. The Premises, the Building, the Common Areas,, the land upon which they are located, along with all other buildings and improvements thereon, are herein collectively referred to as the "Industrial Center." (Also see Paragraph 2.) 1.2(b) Parking: three (3) unreserved vehicle parking spaces ("Unreserved Parking Spaces"}; and two (2) reserved vehicle parking spaces )"Reserved Parking Spaces"). (Also see Paragraph 2.6.) 1.3 Term: years and six (6) months ("ORIGINAL TERM") commencing October 1, 2008 ("Commencement Date") and ending March 31, 2009 ("Expiration Date"). (Also see Paragraph 3) 1.4 Early Possession: see paragraph 49 ("Early Possession Date"). (Also see Paragraphs 3.2 and 3.3) 1.5 Base Rent: $1560.00 + Metered Water per month ("Base Rent"), payable on the first day of each month commencing October 1, 2008 (Also see
